Title: From George Washington to William Irvine, 22 May 1782
From: Washington, George
To: Irvine, William


                        
                            sir
                            Head Quarters Newburgh May 22d 1782
                        
                        I have been Favored with your two Letters of 20th April & 2d May, and am much obliged by your
                            vigilance & attention.
                        An extract, respecting the removing and supporting the Indians, I have transmitted to the Secretary of War;
                            and desired him to take measures for the relief & comfort of those distressed Wretches. 
                        Any further particulars you can obtain of the Route to Niagara & its practicability, you will please
                            to forward to me as early as possible—the more minute & circumstantial the better.

                    